Citation Nr: 1445491	
Decision Date: 10/14/14    Archive Date: 10/22/14

DOCKET NO.  12-03 677	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to a compensable disability rating for otitis media and otorrhea.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

A. Budd, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1958 to March 1961.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  This matter has been previously remanded by the Board in January 2014.  

A June 2014 Report of General Information states that the Veteran indicated in a telephone conversation that he no longer wished to continue his appeal.  Although 
The Appeals Management Center (AMC) sent the Veteran a letter instructing him on how to formally withdraw his appeal, the Veteran did not respond.  Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing.  38 C.F.R. § 20.204(b).  As the Veteran's informal withdrawal over the telephone does not comply with the regulations, the Board retains jurisdiction of this matter.   


FINDING OF FACT

The most probative clinical evidence of record reflects that the disabilities at issue have resolved, and are asymptomatic, and that the Veteran, without good cause, failed to report for scheduled VA examination.  


CONCLUSION OF LAW

The criteria for a compensable rating for service-connected otitis media and otorrhea have not been met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.655, 4.87, Diagnostic Codes 6200 and 6201 (2014).



REASONS AND BASES FOR FINDING AND CONCLUSION

Upon receipt of a complete or substantially complete application, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.   

A February 2008 VA letter satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  This letter also notified the Veteran of regulations pertinent to the establishment of an effective date and of a disability rating.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  See also Mayfield v. Nicholson at 1333-34 (Fed. Cir. 2006). 

VA's duty to assist has also been met.  The Veteran's service medical records, and private and VA examination and treatment reports are of record.  In January 2014, the Board remanded this claim to obtain any outstanding treatment records and conduct another VA examination.  Unfortunately, however, the Veteran failed to appear for his scheduled March 2014 VA examination, and did not request to reschedule the examination or provide any explanation for his absence or inability to attend.  On the contrary, when contacted about the scheduling of the examination, the Veteran indicated that he no longer wished to pursue the appeal.    

In instructing how to proceed when a claimant does not appear at a scheduled examination, 38 C.F.R. § 3.655(b) distinguishes between original compensation claims and other claims, including claims for increase.  While failure to report for an examination scheduled in conjunction with an original compensation claim results in the claim being "rated based on the evidence of record," failure to report for an examination scheduled in conjunction "with any other original claim, a reopened claim for a benefit which was previously disallowed, or a claim for increase, the claim shall be denied."  38 C.F.R. § 3.655(b).  

The claim currently before the Board is not an original compensation claim, nor is it a dispute of an initial rating arising out of an original compensation claim, which would also be rated on the evidence of record rather than summarily denied.  See Turk v. Peake, 21 Vet. App. 565 (2008).  Rather, this appeal arose out of a claim for an increase in an already established rating for this disability.  As such, this claim falls within the parameters of a claim for increase, not regarding an initial rating.  

Nevertheless, the Board has considered the appeal with review of the evidence of record.  

The Veteran's otitis media and otorrhea are currently rated under 38 C.F.R. § 4.87 , Diagnostic Code 6200 which provides for a 10 percent rating for chronic suppurative otitis media during suppuration or when aural polyps are presented.  A 10 percent rating is the maximum schedular evaluation allowed.  Any associated hearing loss or tinnitus is rated separately.  This Code indicates to rate hearing impairment, and complications such as labyrinthitis, tinnitus, facial nerve paralysis, or bone loss of skull, separately.  Chronic nonsuppurative (no purulent discharge) otitis media is rated on the basis of the associated hearing impairment.  See 38 C.F.R. § 4.87 , Diagnostic Code 6201.

A report of a March 2008 VA examination reflects that examination of the ears revealed normal bilateral auricles, open and normal external canals, intact and normal tympanic membranes, normal mastaids, and no active ear disease.  The examiner specifically noted as to otitis media and otorrhea, that the conditions had resolved.

A report of private examination in December 201l, including of the ears, revealed the external canals were open and normal, the tympanic membranes were intact and normal, and there was no active ear disease.  He had normal pinna and mastoid, bilaterally.  Ear canals and eardrums were norm in appearance, bilaterally.  As to the otitis media and otorrhea, the examiner summarized that there had been no change, that the Veteran was asymptomatic and that his examination was normal.  The Veteran complained of ear pain and pressure in December 2011 when physical examination of the ears was essentially unremarkable.  

There has been no clinical demonstration that the Veteran has dizziness, or vertigo associated with the service-connected otitis media and otorrhea, and the Veteran has not been shown to have had the requisite medical training or knowledge to render such an opinion on this complex medical question.

The Court has held, "[t]he duty to assist is not always a one-way street."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991); See also Olson v. Principi, 3 Vet. App. 480, 483 (1992).  As the record does not contain clinical findings demonstrating that the disability at issue is other than resolved and asymptomatic, and the Veteran has not given any reason for not appearing at his scheduled examination, let alone good cause, his claim for a compensable rating for his service-connected otitis media and otorrhea must be denied.  


ORDER

The claim of entitlement to a compensable disability rating for otitis media and otorrhea is denied.  



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


